


EXHIBIT 10.11

 

INTERLINE BRANDS, INC.

2004 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is made and entered into
this        day of                           , 200    (hereinafter the “Date of
Grant”) by and between Interline Brands, Inc., (the “Company”) and
                                     (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Interline Brands, Inc. 2004 Equity
Incentive Plan (the “Plan”), pursuant to which awards of Restricted Share Units
may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Share
Units as provided herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 


1.               GRANT OF RESTRICTED SHARE UNITS.  THE COMPANY HEREBY GRANTS ON
THE DATE OF GRANT, TO THE PARTICIPANT A TOTAL OF [                  ] RESTRICTED
SHARE UNITS (THE “AWARD”) ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND AS OTHERWISE PROVIDED IN THE PLAN. SUCH RESTRICTED SHARE UNITS
SHALL BE CREDITED TO A SEPARATE ACCOUNT MAINTAINED FOR THE PARTICIPANT ON THE
BOOKS OF THE COMPANY (THE “ACCOUNT”).  ON ANY GIVEN DATE, THE VALUE OF EACH
RESTRICTED SHARE UNIT COMPRISING THE AWARD SHALL EQUAL THE FAIR MARKET VALUE OF
ONE SHARE OF COMMON STOCK.  THE AWARD SHALL VEST AND SETTLE IN ACCORDANCE WITH
SECTION 3 HEREOF.


 


2.               INCORPORATION BY REFERENCE, ETC.  THE PROVISIONS OF THE PLAN
ARE HEREBY INCORPORATED HEREIN BY REFERENCE.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND ANY CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINITIONS SET FORTH IN THE PLAN.  THE COMMITTEE SHALL
HAVE FINAL AUTHORITY TO INTERPRET AND CONSTRUE THE PLAN AND THIS AGREEMENT AND
TO MAKE ANY AND ALL DETERMINATIONS UNDER THEM, AND ITS DECISION SHALL BE BINDING
AND CONCLUSIVE UPON THE PARTICIPANT AND HIS LEGAL REPRESENTATIVE IN RESPECT OF
ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


3.               TERMS AND CONDITIONS.


 

(A)                                  VESTING, SETTLEMENT AND FORFEITURE.  EXCEPT
AS OTHERWISE PROVIDED IN THE PLAN AND THIS AGREEMENT, AND CONTINGENT UPON THE
PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY, 50% OF THE RESTRICTED SHARE
UNITS SHALL VEST ON THE SECOND ANNIVERSARY OF THE DATE OF GRANT (THE “FIRST
SERVICE-BASED VESTING DATE”) AND 50% OF THE RESTRICTED SHARE UNITS SHALL VEST ON
THE THIRD ANNIVERSARY OF THE DATE OF GRANT (THE “SECOND SERVICE-BASED VESTING
DATE”).  ON EACH APPLICABLE SERVICE-BASED VESTING DATE, THE COMPANY SHALL SETTLE
THE PORTION OF THE AWARD THAT IS VESTED ON SUCH DATE AND SHALL THEREFORE
(I) ISSUE AND DELIVER TO THE PARTICIPANT ONE SHARE OF COMMON STOCK FOR EACH
RESTRICTED SHARE UNIT SUBJECT TO THE AWARD (THE “RSU SHARES”), WITH ANY
FRACTIONAL SHARES PAID OUT IN CASH (AND, UPON SUCH SETTLEMENT, THE RESTRICTED
SHARE UNITS SHALL CEASE TO BE CREDITED TO THE ACCOUNT) AND (II) ENTER THE
PARTICIPANT’S NAME AS A STOCKHOLDER OF RECORD WITH RESPECT TO THE RSU SHARES ON
THE BOOKS OF THE COMPANY.

 

(B)                                 RESTRICTIONS.  THE AWARD GRANTED HEREUNDER
MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED (OTHER THAN BY WILL OR THE
LAWS OF DECENT AND DISTRIBUTION) AND MAY NOT BE SUBJECT TO LIEN, GARNISHMENT,
ATTACHMENT OR OTHER LEGAL PROCESS.  THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT, WITH RESPECT TO EACH RESTRICTED SHARE UNIT CREDITED TO HIS ACCOUNT, HE HAS
NO VOTING RIGHTS WITH RESPECT TO THE COMPANY UNLESS AND UNTIL EACH SUCH
RESTRICTED SHARE UNIT IS SETTLED IN RSU SHARES PURSUANT TO SECTION 3(A) HEREOF.

 

(C)                                  EFFECT OF TERMINATION OF EMPLOYMENT.

 

(I)                                     EXCEPT AS PROVIDED IN SUBSECTIONS (II),
(III) AND (IV) OF THIS SECTION 3(C), IF THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY TERMINATES PRIOR TO THE SECOND SERVICE-BASED VESTING DATE FOR ANY
REASON, ANY UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED WITHOUT
CONSIDERATION TO THE PARTICIPANT.

 

(II)                                  UPON THE TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY DUE TO HIS DEATH OR BY THE COMPANY DUE TO HIS
DISABILITY OCCURRING PRIOR TO THE SECOND SERVICE-BASED VESTING DATE, ALL
UNVESTED RESTRICTED SHARE UNITS SHALL VEST AND BE SETTLED IN SHARES OF COMMON
STOCK AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE DATE OF TERMINATION.

 

(III)                               UPON (X) THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT WITHOUT CAUSE OR (Y) THE PARTICIPANT’S VOLUNTARY
TERMINATION FOR “GOOD REASON” (AS THAT TERM IS DEFINED IN A WRITTEN EMPLOYMENT
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY IN EFFECT AT THE DATE OF
TERMINATION, IT BEING UNDERSTOOD THAT IF THERE IS NO SUCH EMPLOYMENT AGREEMENT,
OR IF THE EMPLOYMENT AGREEMENT DOES NOT CONTAIN A DEFINITION OF GOOD REASON,
THEN GOOD REASON SHALL BE INAPPLICABLE FOR PURPOSES OF THIS AGREEMENT), IN
EITHER CASE WITHIN 24 MONTHS FOLLOWING A CHANGE IN CONTROL, ANY UNVESTED
RESTRICTED SHARE UNITS OUTSTANDING ON THE DATE OF TERMINATION SHALL VEST AND BE
SETTLED IN SHARES OF COMMON STOCK AS SOON AS REASONABLY PRACTICABLE FOLLOWING
THE DATE OF TERMINATION.

 

(IV)                              UPON THE TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT FOR RETIREMENT (AS DEFINED BELOW) PRIOR TO THE SECOND SERVICE-BASED
VESTING DATE, ANY UNVESTED RESTRICTED SHARE UNITS SHALL VEST ON THE APPLICABLE
DATES ON WHICH THEY WOULD OTHERWISE HAVE VESTED IN ACCORDANCE WITH
SECTION 3(A) HAD THE PARTICIPANT’S EMPLOYMENT NOT SO TERMINATED, AND

 

2

--------------------------------------------------------------------------------


 

SUCH RESTRICTED SHARE UNITS SHALL BE SETTLED IN SHARES OF COMMON STOCK AS SOON
AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN 30 DAYS) FOLLOWING EACH
SUCH APPLICABLE DATE.

 

FOR PURPOSES OF THIS AGREEMENT, RETIREMENT SHALL MEAN THE VOLUNTARY TERMINATION
OF A PARTICIPANT’S EMPLOYMENT BY THE COMPANY AFTER THE PARTICIPANT IS FIFTY-FIVE
(55) YEARS OF AGE AND HAS AT LEAST TEN (10) YEARS OF SERVICE WITH THE COMPANY.

 

(D)                                 DIVIDENDS.  IF ON ANY DATE DIVIDENDS ARE
PAID ON SHARES OF COMMON STOCK (“SHARES”) UNDERLYING THE AWARD (THE “DIVIDEND
PAYMENT DATE”), THEN THE NUMBER OF RESTRICTED SHARE UNITS CREDITED TO THE
ACCOUNT SHALL, AS OF THE DIVIDEND PAYMENT DATE, BE INCREASED BY THAT NUMBER OF
RESTRICTED SHARE UNITS EQUAL TO: (A) THE PRODUCT OF (I) THE NUMBER OF RESTRICTED
SHARE UNITS IN THE ACCOUNT AS OF THE DIVIDEND PAYMENT DATE AND (II) THE PER
SHARE CASH AMOUNT OF SUCH DIVIDEND (OR, IN THE CASE OF A DIVIDEND PAYABLE IN
SHARES OR OTHER PROPERTY, THE PER SHARE EQUIVALENT CASH VALUE OF SUCH DIVIDEND
AS DETERMINED IN GOOD FAITH BY THE COMMITTEE) DIVIDED BY (B) THE FAIR MARKET
VALUE OF A SHARE ON THE DIVIDEND PAYMENT DATE.  SUCH ADDITIONAL RESTRICTED SHARE
UNITS SHALL ALSO BE SUBJECT TO THE RESTRICTIONS IN SECTION 3(B) AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT.

 

(E)                                  CHANGE IN CONTROL.  NOTWITHSTANDING
ANYTHING IN THE PLAN TO THE CONTRARY, IN THE EVENT THE AWARD IS NOT ASSUMED OR
REPLACED BY AN AWARD OF EQUIVALENT VALUE UPON A CHANGE IN CONTROL WHICH OCCURS
PRIOR TO THE SECOND SERVICE-BASED VESTING DATE, THEN UPON THE CHANGE IN CONTROL
ALL OF THE RESTRICTED SHARE UNITS SHALL VEST IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL, AND SUCH RESTRICTED SHARE UNITS SHALL BE SETTLED IN SHARES OF COMMON
STOCK (OR THE CASH EQUIVALENT THEREOF) AS SOON AS REASONABLY PRACTICABLE
FOLLOWING THE CHANGE IN CONTROL.

 

(F)                                    TAXES AND WITHHOLDING.  UPON THE
SETTLEMENT OF THE AWARD IN ACCORDANCE WITH SECTION 3(A) HEREOF, THE PARTICIPANT
SHALL RECOGNIZE TAXABLE INCOME IN RESPECT OF THE AWARD AND THE COMPANY SHALL
REPORT SUCH TAXABLE INCOME TO THE APPROPRIATE TAXING AUTHORITIES IN RESPECT OF
THE AWARD AS IT DETERMINES TO BE NECESSARY AND APPROPRIATE.  UPON THE SETTLEMENT
OF THE AWARD IN RSU SHARES, THE PARTICIPANT SHALL BE REQUIRED AS A CONDITION OF
SUCH SETTLEMENT TO PAY TO THE COMPANY BY CHECK OR WIRE TRANSFER THE AMOUNT OF
ANY INCOME, PAYROLL, OR SOCIAL TAX WITHHOLDING THAT THE COMPANY DETERMINES IS
REQUIRED; PROVIDED THAT THE PARTICIPANT MAY ELECT TO SATISFY SUCH TAX
WITHHOLDING OBLIGATION BY HAVING THE COMPANY WITHHOLD FROM THE SETTLEMENT THAT
NUMBER OF RSU SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF SUCH
WITHHOLDING; PROVIDED, FURTHER, THAT THE NUMBER OF RSU SHARES THAT MAY BE SO
WITHHELD BY THE COMPANY SHALL BE LIMITED TO THAT NUMBER OF RSU SHARES HAVING AN
AGGREGATE FAIR MARKET VALUE ON THE DATE OF SUCH WITHHOLDING EQUAL TO THE
AGGREGATE AMOUNT OF THE PARTICIPANT’S INCOME, PAYROLL AND SOCIAL TAX LIABILITIES
BASED UPON THE APPLICABLE MINIMUM WITHHOLDING RATES.

 

(G)                                 RIGHTS AS A STOCKHOLDER.  UPON AND FOLLOWING
THE FIRST SERVICE-BASED VESTING DATE AND THE SECOND SERVICE-BASED VESTING DATE,
THE PARTICIPANT SHALL BE THE RECORD OWNER OF THE RSU SHARES SETTLED UPON SUCH
APPLICABLE DATE UNLESS AND UNTIL SUCH SHARES ARE SOLD OR OTHERWISE DISPOSED OF,
AND AS RECORD OWNER SHALL BE ENTITLED TO ALL RIGHTS OF A COMMON STOCKHOLDER OF
THE COMPANY, INCLUDING, WITHOUT LIMITATION, VOTING RIGHTS, IF ANY, WITH RESPECT
TO THE SHARES.  PRIOR TO THE FIRST SERVICE-BASED VESTING DATE OR THE SECOND
SERVICE-BASED

 

3

--------------------------------------------------------------------------------


 

VESTING DATE, AS APPLICABLE, THE PARTICIPANT SHALL NOT BE DEEMED FOR ANY PURPOSE
TO BE THE OWNER OF SHARES OF COMMON STOCK UNDERLYING THE RESTRICTED SHARE UNITS.

 

(H)                                 SECTION 409A AND TIMING OF DISTRIBUTIONS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT:

 

(I)                                     IF THE PARTICIPANT IS, OR AT ANY TIME
PRIOR TO THE LAST DATE ON WHICH IT IS POSSIBLE TO BECOME FULLY VESTED UNDER THIS
AGREEMENT, MAY BECOME ELIGIBLE TO TERMINATE EMPLOYMENT AND QUALIFY AS A
RETIREMENT UNDER SECTION 3(C)(IV) HEREOF (A “RETIREMENT ELIGIBLE PARTICIPANT”),
THEN (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3(E) HEREOF, A
CHANGE IN CONTROL SHALL NOT BE A DISTRIBUTION EVENT HEREUNDER UNLESS SUCH EVENT
SATISFIES THE DEFINITION OF A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF A
CORPORATION, OR A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS
OF A CORPORATION PURSUANT TO SECTION 409A OF THE CODE AND ANY TREASURY
REGULATIONS PROMULGATED THEREUNDER; AND (B) THE PHRASE “AS SOON AS REASONABLY
PRACTICABLE” (OR WORDS OF SIMILAR IMPORT), EACH TIME IT OCCURS IN THIS
AGREEMENT, SHALL BE INTERPRETED TO MEAN (IF NOT FOLLOWED BY A MORE DEFINITIVE
TIME FOR PAYMENT):  “AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER
THAN NINETY (90) DAYS)”; PROVIDED, THAT IF DISTRIBUTION IS IN CONNECTION WITH A
CHANGE IN CONTROL, SUCH PHRASE SHALL BE INTERPRETED TO MEAN “IMMEDIATELY PRIOR
TO OR AS SOON AS REASONABLE PRACTICABLE (BUT IN NO EVENT LATER THAN FOURTEEN
(14) DAYS)”.

 

(II)                                  IF THE PARTICIPANT IS NOT A RETIREMENT
ELIGIBLE PARTICIPANT, THEN THE PHRASE “AS SOON AS REASONABLY PRACTICABLE” (OR
WORDS OF SIMILAR IMPORT), EACH TIME IT OCCURS IN THIS AGREEMENT, SHALL BE
INTERPRETED TO MEAN (IF NOT FOLLOWED BY A MORE DEFINITIVE TIME FOR PAYMENT): 
“AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN THE MARCH 15 NEXT
OCCURRING)”; PROVIDED, THAT IF DISTRIBUTION IS IN CONNECTION WITH A CHANGE IN
CONTROL, SUCH PHRASE SHALL BE INTERPRETED TO MEAN “IMMEDIATELY PRIOR TO OR AS
SOON AS REASONABLE PRACTICABLE (BUT IN NO EVENT LATER THAN FOURTEEN (14) DAYS)”.

 


4.               MISCELLANEOUS.


 

(A)                                  GENERAL ASSETS.  ALL AMOUNTS CREDITED TO
THE ACCOUNT UNDER THIS AGREEMENT SHALL CONTINUE FOR ALL PURPOSES TO BE PART OF
THE GENERAL ASSETS OF THE COMPANY, PARTICIPANT’S INTEREST IN THE ACCOUNT SHALL
MAKE THE PARTICIPANT ONLY A GENERAL, UNSECURED CREDITOR OF THE COMPANY.

 

(B)                                 NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND
SHALL BE BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED,
TELECOPIER, COURIER SERVICE OR PERSONAL DELIVERY:

 

IF TO THE COMPANY:

 

INTERLINE BRANDS, INC.
200 EAST PARK DRIVE, SUITE

MT. LAUREL, NJ 08054

 

4

--------------------------------------------------------------------------------


 

ATTENTION: ANNETTE RICCIUTI

 

if to the Participant, at the Participant’s last known address on file with the
Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

(C)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND EACH
OTHER PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE AND ENFORCEABLE TO THE
EXTENT PERMITTED BY LAW.

 

(D)                                 NO RIGHTS TO SERVICE.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT ANY RIGHT TO BE
RETAINED, IN ANY POSITION, AS A CONSULTANT OR DIRECTOR OF THE COMPANY OR ITS
AFFILIATES OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHT OF THE
COMPANY OR ITS AFFILIATES, WHICH ARE HEREBY EXPRESSLY RESERVED, TO REMOVE,
TERMINATE OR DISCHARGE THE PARTICIPANT AT ANY TIME FOR ANY REASON WHATSOEVER.

 

(E)                                  BOUND BY PLAN.  BY SIGNING THIS AGREEMENT,
THE PARTICIPANT ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THE PLAN AND HAS HAD
AN OPPORTUNITY TO REVIEW THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND
PROVISIONS OF THE PLAN.

 

(F)                                    BENEFICIARY.  THE PARTICIPANT MAY FILE
WITH THE COMMITTEE A WRITTEN DESIGNATION OF A BENEFICIARY ON SUCH FORM AS MAY BE
PRESCRIBED BY THE COMMITTEE AND MAY, FROM TIME TO TIME, AMEND OR REVOKE SUCH
DESIGNATION.  IF NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, THE
EXECUTOR OR ADMINISTRATOR OF THE PARTICIPANT’S ESTATE SHALL BE DEEMED TO BE THE
PARTICIPANT’S BENEFICIARY.

 

(G)                                 SUCCESSORS.  THE TERMS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS
AND ASSIGNS, AND OF THE PARTICIPANT AND THE BENEFICIARIES, EXECUTORS,
ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE PARTICIPANT.

 

(H)                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR
COMMUNICATIONS, REPRESENTATIONS AND NEGOTIATIONS IN RESPECT THERETO.  NO CHANGE,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS
THE SAME BE IN WRITING AND SIGNED BY THE PARTIES HERETO.

 

(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF, OR PRINCIPALS OF
CONFLICTS OF LAWS OF ANY OTHER JURISDICTION WHICH COULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

(J)                                     HEADINGS.  THE HEADINGS OF THE SECTIONS
HEREOF ARE PROVIDED FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR
INTERPRETATION OR CONSTRUCTION, AND SHALL NOT CONSTITUTE A PART, OF THIS
AGREEMENT.

 

(K)                                  SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Participant

 

7

--------------------------------------------------------------------------------
